Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-20 are currently pending.

Response to Amendment
The amendment filed April 29, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed January 31, 2022 has been entered. 
Claims 1-20 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 12-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Nosker et al. (US 6,191,228 B1, known hereinafter as Nosker ‘228). 
Regarding claim 1, Cialone teaches (Fig. 8-9): A railroad tie (30) formed of a polymeric or polymeric composite material (Abstract), the tie (30) comprising at least a top longitudinal surface (34A), a pair of side longitudinal surfaces (28A, 28B), a bottom longitudinal surface (34B), and two end faces (26A, 26B), wherein: at least the bottom longitudinal surface (34B) comprises a plurality of indentations (39) formed along a length of the bottom longitudinal surface (Fig. 9); and at least one serrated edge portion (annotated Fig. 9 below) having a plurality of serrations (32) is formed along at least part of the longitudinal length of the tie (30) at an edge between at least one of the side longitudinal surfaces (28A, 28B) and the bottom longitudinal surface (34B), wherein the plurality of indentations (39) and the at least one serrated edge portion are configured to provide increased mechanical interaction between the tie and an underlying ballast (para. 0082, lines 8-14).
Cialone does not explicitly teach that the composite material is formed from an immiscible polymer blend comprising polyethylene, polypropylene, or a mixture thereof, and wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material. 
However, (Nosker ‘228) teaches (Fig. 1-2): A polymer-based railroad tie with a polymeric composite material (claim 1), wherein the composite material is formed from an immiscible polymer blend comprising polyethylene, polypropylene, or a mixture thereof (col. 7, lines 33-41; claim 24), and wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material (col. 5, lines 1-9; col. 8, lines 36-41).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to make the railroad tie of a composite material is formed from an immiscible polymer blend comprising polyethylene, polypropylene, or a mixture thereof, and wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material, as taught by (Nosker ‘228), to enable the microstructure that allows each phase to share in the load bearing capability of the material, thereby reducing somewhat the need for efficient stress transfer between the phases required for dispersed phase blends (col. 5, lines 1-9). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone further teaches (Fig. 8-9): the at least one serrated edge portion (annotated Fig. 9 below) extends intermittently along the longitudinal length of the tie (30).
Regarding claim 7, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone further teaches (Fig. 8-9): the at least one serrated edge portion comprises a pair of serrated edge portions (annotated Fig. 9 below) formed along at least part of the longitudinal length of the tie (30) between each respective side longitudinal surface (28A, 28B) and the bottom longitudinal surface (348B).
Regarding claim 12, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone further teaches (Fig. 1 and 8-9): the material further comprises polystyrene, rubber, or a mixture thereof (Abstract).
Regarding claim 13, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone further teaches (Fig. 1 and 8-9): the material further comprises a filler component selected from the group consisting of fiber glass, mineral fillers, wood fibers, steel fibers, and mixtures thereof (Claim 8).
Regarding claim 17, Cialone teaches (Fig. 8-9): A method of forming a railroad tie (30) having enhanced mechanical interaction with an underlying ballast (para. 0082, lines 8-14), the method comprising: forming an elongated tie of a polymeric or polymeric composite material (Abstract), the tie having at least a top longitudinal surface (34A), a pair of side longitudinal surfaces (28A, 28B), a bottom longitudinal surface (34B), and two end faces (26A, 26B), forming a plurality of indentations (39) along at least a length of the bottom longitudinal surface (34B); and forming at least one serrated edge portion (annotated Fig. 9 below) having a plurality of serrations (32) along at least part of the longitudinal length of the tie (30) at an edge between at least one of the side longitudinal surfaces (28A, 28B) and the bottom longitudinal surface (34B).
Cialone does not explicitly teach that the composite material is formed from an immiscible polymer blend comprising polyethylene, polypropylene, or a mixture thereof, and wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material. 
However, (Nosker ‘228) teaches (Fig. 1-2): A polymer-based railroad tie with a polymeric composite material (claim 1), wherein the composite material is formed from an immiscible polymer blend comprising polyethylene, polypropylene, or a mixture thereof (col. 7, lines 33-41; claim 24), and wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material (col. 5, lines 1-9; col. 8, lines 36-41).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to make the railroad tie of a composite material is formed from an immiscible polymer blend comprising polyethylene, polypropylene, or a mixture thereof, and wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material, as taught by (Nosker ‘228), to enable the microstructure that allows each phase to share in the load bearing capability of the material, thereby reducing somewhat the need for efficient stress transfer between the phases required for dispersed phase blends (col. 5, lines 1-9). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 19, Cialone and (Nosker ‘228) teach the elements of claim 17, as stated above. Cialone further teaches (Fig. 8-9): the method of forming serrated edge portions (annotated Fig. 9 below) along at least part of the longitudinal length of the tie (30) at both edges between at least one of the side longitudinal surfaces (28A, 28B) and the bottom longitudinal surface (348).

    PNG
    media_image1.png
    276
    426
    media_image1.png
    Greyscale

Claims 2-3, 8-11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Nosker et al. (US 6,191,228 B1, known hereinafter as Nosker ‘228) and Nosker et al. (US 2003/0085293 A1, known hereinafter as Nosker ‘293).
Regarding claim 2, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone does not explicitly teach a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces. 
However, (Nosker ‘293) teaches: a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces (para. 0027 and 0047). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to include a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces, as taught by (Nosker ‘293), in order to further increase resistance to sliding of the railroad ties in a ballast of a railroad bed.
Regarding claim 3, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone does not explicitly teach that at least some of the plurality of indentations are of differing depths.
However, (Nosker ‘293) further teaches: at least some of the plurality of indentations are of differing depths (para. 0031-0033).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to have indentations of differing depths, as taught by Nosker, in order to ensure that the indentations are “deep enough to allow significant mechanical interaction between the tie and ballast, but not deep enough into the tie to interfere significantly with the spike-tie interaction” (para. 0031).
Regarding claim 8, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone further teaches (Fig. 7 and 9): a pattern of a plurality of indentations (39) not located below the pair of rail plate mounting locations (locations above reinforcement members 106) are uniform along the bottom longitudinal surface (Fig. 9), but does not explicitly teach that at least one of a depth, a number, and a spacing of the plurality of indentations formed along a length of the bottom longitudinal surface varies dependent upon the location of a pair of rail plate mounting locations upon the top longitudinal surface of the tie.
However, (Nosker ‘293) teaches: A railroad tie, wherein a depth of indentations formed along a length of the bottom longitudinal surface varies dependent upon the location of a pair of rail plate mounting locations upon the top longitudinal surface of the tie (para. 0032).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to vary the depth of the plurality of indentations dependent upon the location of a pair of rail plate mounting locations, as taught by Nosker, in order to “limit the depth of the indentations so that attachment of the spikes will not induce splitting of the tie” (Nosker, para. 0032).
Regarding claim 9, Cialone, (Nosker ‘228), and (Nosker ‘293) teach the elements of claim 8, as stated above. Cialone further teaches (Fig. 7-9): the number of indentations (38) formed directly below the pair of rail plate mounting locations (above reinforcement members 106 in Fig. 7; Claim 7) is less than the number of indentations (39) formed at regions of the tie not lying below the pair of rail plate mounting locations (Fig. 9).
Regarding claim 10, Cialone, (Nosker ‘228), and (Nosker ‘293) teach the elements of claim 8, as stated above. Cialone does not explicitly teach that the depth of the indentations formed directly below the pair of rail plate mounting locations is less than the depth of the indentations formed at regions of the tie not lying below the pair of rail plate mounting locations.
However, (Nosker ‘293) further teaches: the depth of the indentations formed directly below the pair of rail plate mounting locations is less than the depth of the indentations formed at regions of the tie not lying below the pair of rail plate mounting locations (para. 0032-0033).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to vary the depth of the plurality of indentations dependent upon the location of a pair of rail plate mounting locations, as taught by (Nosker ‘293), in order to “limit the depth of the indentations so that attachment of the spikes will not induce splitting of the tie” (Nosker ‘293, para. 0032).
Regarding claim 11, Cialone, (Nosker ‘228), and (Nosker ‘293) teach the elements of claim 8, as stated above. Cialone further teaches (Fig. 7-9): the spacing between the indentations (38) formed directly below the pair of rail plate mounting locations (above reinforcement members 106 in Fig. 7; Claim 7) is greater than the spacing between the indentations (39) formed at regions of the tie (30) not lying below the pair of rail plate mounting locations (Fig. 9).
Regarding claim 14, Cialone and (Nosker ‘228) teach the elements of claim 12, as stated above. Cialone does not explicitly teach that the polyethylene comprises HDPE.
However, (Nosker ‘293) teaches: A railroad tie is formed with a material comprising HDPE (Nosker ‘293, para. 0039).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to create the tie with HDPE, as taught by (Nosker ‘293), since HDPE is a known material that is easily moldable and has a large strength to density ratio.
Regarding claim 15, Cialone and (Nosker ‘228) teach the elements of claim 12, as stated above. Cialone does not explicitly teach that the material comprises one of (1) HDPE and fiber- glass, (2) HDPE, polystyrene and fiberglass, (3) HDPE, polypropylene and fiber glass, (4) HDPE and talc or gypsum, (5) HDPE, rubber, mineral filler and fiber glass, (6) HDPE, polypropylene and wood fiber, (7) HDPE and wood fiber, (8) HDPE, polystyrene and wood fiber, (9) HDPE and polystyrene, and (10) HDPE and polycarbonate (PC), acrylonitrile butadiene styrene (ABS), and PC/ABS blends.
However, (Nosker ‘293) teaches: A railroad tie is formed with a material comprising HDPE and fiberglass (Nosker, para. 0039).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to create the tie with HDPE and fiberglass, since it is a suitable combination of materials (Nosker ‘293, para. 0039) and HDPE is a known material that is easily moldable, with a large strength to density ratio.
Regarding claim 16, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone does not explicitly teach that the tie is formed from a plastic composite material comprising 20-50 wt.% of a polystyrene component and 50-80 wt.% of a polyolefin component, wherein the polystyrene component contains at least 90 wt.% polystyrene and the polyolefin component contains at least 75 wt.% high- density polyethylene.
However, (Nosker ‘293) teaches: A railroad tie is formed from a plastic composite material comprising 20-50 wt.% of a polystyrene component and 50-80 wt.% of a polyolefin component (Nosker, para. 0043), wherein the polystyrene component contains at least 90 wt.% polystyrene and the polyolefin component contains at least 75 wt.% high-density polyethylene (Nosker, para. 0043).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to create the tie with polystyrene and polyolefin components, since it is a suitable combination of materials used for a railroad tie to achieve a high compression modulus (para. 0057).
Regarding claim 18, Cialone and (Nosker ‘228) teach the elements of claim 17, as stated above. Cialone does not explicitly teach a plurality of indentations formed along the length of at least one of the side longitudinal surfaces.
However, (Nosker ‘293) teaches: a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces (para. 0027 and 0047).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to include a plurality of indentations formed along the length of at least one of the pair of side longitudinal surfaces, as taught by (Nosker ‘293), in order to further increase resistance to sliding of the railroad ties in a ballast of a railroad bed.
Regarding claim 20, Cialone and (Nosker ‘228) teach the elements of claim 17, as stated above. Cialone further teaches (Fig. 7 and 9): a pattern of a plurality of indentations (39) not located below the pair of rail plate mounting locations (locations above reinforcement members 106) are uniform along the bottom longitudinal surface (Fig. 9), but does not explicitly teach forming the plurality of indentations at a location below a pair of rail plate mounting locations upon the top longitudinal surface of the tie to be at least one of shallower, fewer in number, and further spaced apart than the plurality of indentations not located below the pair of rail plate mounting locations.
However, (Nosker ‘293) teaches: A railroad tie, wherein a depth of indentations formed along a length of the bottom longitudinal surface varies dependent upon the location of a pair of rail plate mounting locations upon the top longitudinal surface of the tie (para. 0032).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to change the depth of the plurality of indentations at a location below a pair of rail plate mounting locations upon the top longitudinal surface of the tie to be shallower than the plurality of indentations not located below the par of rail plate mounting locations, as taught by (Nosker ‘293), in order to “limit the depth of the indentations so that attachment of the spikes will not induce splitting of the tie” (Nosker ‘293, para. 0032).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Nosker et al. (US 6,191,228 B1, known hereinafter as Nosker ‘228) and Hansen (US 2004/0232253 A1).
Regarding claim 4, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone does not explicitly teach that the at least one serrated edge portion extends continuously along the longitudinal length of the tie.
However, Hansen teaches (Fig. 4): at least one serrated edge portion (97) extends continuously along the longitudinal length of the tie (90).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to continuously extend the serrated edge portion along the longitudinal length of the tie, as taught by Hansen, in order to provide a further enhanced mechanical interaction between the tie and the underlying ballast.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cialone et al. (US 2016/0024720 A1), in view of Nosker et al. (US 6,191,228 B1, known hereinafter as Nosker ‘228) and Matico (DE 2735797 A, provided with translation).
Regarding claim 6, Cialone and (Nosker ‘228) teach the elements of claim 1, as stated above. Cialone does not explicitly teach that the serrations of the at least one serrated edge portion are pyramidal in shape.
However, Matico teaches (Fig. 4): serrations (64) of the at least one serrated edge portion are pyramidal in shape (Fig. 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cialone to include serrations that are pyramidal in shape, as taught by Matico, in order to improve a positional stability of the tie embedded in the ballast.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Cialone teaches away from the alleged modification to create the tie with polymeric component such as HDPE, which is a thermoplastic. Applicant claims that Cialone's invention is explicitly directed to a thermoset (i.e., the opposite of a thermoplastic) composite material. The applicant further recites paragraph [0005]-[0007] of Cialone, stating “thermoplastic elastomers (TPE's) used in the past had poor chemical and heat resistance and low thermal stability. Such TPE's often soften or melt at elevated temperatures derogating the polymer chain, making the composite material unusable. Providing a composite material that includes as its base material engineered recycled rubber particles”. 
The examiner responds that the fact that Cialone recites deficiencies (poor chemical and heat resistance and low thermal stability) in TPE’s used in the past does not teach against using a thermoplastic like HDPE. Cialone teaches using a reinforced thermoplastic composite material (claims 8-9), and HDPE is a known material that is easily moldable, with a large strength to density ratio. Further, it has been held that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).
The applicant argues that Cialone teaches away from the claim language "wherein the immiscible polymer blend possesses a dual-phase morphology wherein the phases intertwine such that they remain continuous throughout the composite material.”
The examiner responds that this limitation was not presented in the previous set of claims, but will be examined in this office action. 
The applicant argues that the cited references fail to teach or suggest "wherein a pattern of the plurality of indentations not located below the pair of rail plate mounting locations are uniform along the bottom longitudinal surface”.
The examiner responds that this limitation was not presented in the previous set of claims, but will be examined in this office action. Under the broadest reasonable interpretation, the plurality of indentations (39) of Cialone can be interpreted as uniform along the middle portion of the bottom longitudinal surface that is not below the pair of rail plate mounting locations (See Fig. 9 of Cialone). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617